Citation Nr: 0326470	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  02-10 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for disability exhibited by 
ear infections with tinnitus.


ATTORNEY FOR THE BOARD

James Ringle, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to November 
1970.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a March 2002 rating decision of the 
Department of Veterans Affairs (VA), St. Petersburg, Florida 
regional office (RO). 



REMAND

The veteran contends that he is entitled to service 
connection for ear infections with tinnitus.  

The February 1967 service entrance examination indicated that 
the veteran had a history of a hole in his right eardrum.  An 
inservice medical record dated in March 1967 stated that the 
veteran had an ear infection at age 5, that the veteran was 
hospitalized at age 8 for about 1 week due to ear-related 
problems, and chronic perforation with drainage until about 
age 15.  Service medical records dated in August 1967 also 
demonstrate treatment for acute otitis externa of the right 
ear.  The veteran's service separation examination was 
negative for any right ear pathology or any hearing loss of 
the right ear.  

VA outpatient treatment reports dated April through December 
1974 reflect treatment for right ear problems, including 
residuals of a perforation in the eardrum. 

In a July 2002 written statement, the veteran indicated that 
he underwent surgery at the VA medical facility in Richmond, 
Virginia, in September 1977 in order to treat recurring 
problems with his ear.  No records related to that procedure 
are presently associated with the claims file.  Further, the 
veteran has not been provided with a VA examination to 
ascertain whether he has any current ear pathology or 
disability.  The Board is of the opinion that such 
examination is necessary in order to properly evaluate the 
veteran's claim.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with the recent 
decision in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, (West 
2002), and any other applicable legal 
precedent.  

2.  The RO should obtain all treatment 
records of the veteran from the VA medical 
facility in Richmond, Virginia, particularly 
all records associated with ear surgery in 
September 1977.  All records obtained should 
be associated with the claims folder.

3.  Following the above, the RO should 
schedule the veteran for a VA ear, nose, and 
throat examination to determine the nature 
and etiology of the veteran's current ear 
pathology.  All indicated tests and studies 
should be conducted and all findings 
described in detail.  The claims file must be 
made available to the examiner for review.  
The examiner should review the evidence in 
the service medical records, the VA 
outpatient treatment records dated from April 
through December 1974, as well as any records 
obtained from the Richmond VAMC pursuant to 
the above request.  The examiner is requested 
to provide an opinion as to whether it is 
more likely, less likely or as likely as not 
that any currently manifested disability 
exhibited by ear infections with tinnitus is 
related to the veteran's period of active 
duty from 1967 to 1970.  A complete rationale 
should be given for all opinions and 
conclusions expressed.

4.  Following the above, the RO should re-
adjudicate the veteran's claim and if it 
remains denied, a supplemental statement of 
the case should be issued and the veteran 
provided with an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


